Per Curiam.
The court below rendered judgment for the plaintiff. In the judgment of the court below is the following: “It is perfectly apparent to the court, although not specifically admitted as a fact, that the second note was substituted for the original, and that Hamlet Ice Company is a surety for its eodefendant Johnson.” We think the court below was without power to find the fact as above set forth.
The agreed statement of facts recited: “The plaintiff and defendants respectfully agree that the facts relative to this controversy, in addition to those admitted in the pleadings, are as follows,” etc. For the reasons given, this cause is
Remanded.